        Case 1:20-mj-00181-GMH Document 1-1 Filed 09/15/20 Page 1 of 1



                                  STATEMENT OF FACTS

        On Monday, September 14, 2020, at approximately 8:15 p.m., members of the
Metropolitan Police Department (MPD) Seventh District Crime Suppression Team (7D CST) were
traveling in police vehicles in the 1200 block of Valley Avenue, Southeast in Washington, D.C.
The officers observed several individuals congregated in front of 1209 Valley Avenue, Southeast.
Officers approached the individuals and Officer Seward noticed an individual, later identified as
Michael Howard (Defendant Howard). Officer Seward observed a bulge in Howard’s front, left
pants pocket and observed an object on the left side of the defendant’s groin area that seemed to
have the shape of a magazine floorplate inserted into the butt of a handgun. Officer Seward asked
Defendant Howard about the bulge and Defendant Howard replied that it was a cell phone. The
shape that Officer Seward saw in the defendant’s left groin area was not consistent with a cell
phone and Officer Seward believed it to be the butt of a handgun. Believing that Defendant
Howard was armed, Officer Seward detained Defendant Howard in handcuffs, conducted a pat
down and immediately felt a magazine floorplate and handle of a firearm in the spot where he had
seen the bulge. Defendant Howard was placed under arrest.

        The firearm was recovered and determined to be a Glock, model 23, .40 caliber
semiautomatic handgun with a serial number of TPT061. When it was recovered, it was loaded
with one (1) round in the chamber and eleven (11) rounds in a thirteen (13) round capacity
magazine. There are no firearm or ammunition manufacturers in the District of Columbia.
Therefore, the firearm and ammunition in this case would have traveled in interstate commerce
prior to being recovered in the District of Columbia.

         A criminal history check of Defendant Howard through the National Crime Information
Center (NCIC) confirmed that the defendant has a prior felony conviction in the Superior Court
for the District of Columbia for Unlawful Possession of a Firearm, docket number 2018 CF2
15573. The defendant was sentenced to 372 days of incarceration for this conviction. Defendant
Howard also has a prior felony conviction in the Seventh Judicial Circuit Court for Prince George’s
County, Maryland for Assault Second Degree and Conspiracy to Commit Armed Carjacking, case
number CT081323X. The defendant was sentenced to ten (10) years of incarceration for this
conviction, with nine (9) years and six (6) months suspended. Therefore, the defendant was aware
at the time of his arrest in this case that he had prior convictions for crimes punishable by more
than one year.


                                             _________________________________
                                             OFFICER CORBIN SEWARD
                                             METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 15th day of September, 2020.
                                                                       2020.09.15
                                                                       13:35:00 -04'00'
                                                     ___________________________________
                                                     G. MICHAEL HARVEY
                                                     U.S. MAGISTRATE JUDGE
